Citation Nr: 0904505	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-07 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for blood clots of the 
left lower extremity, to include deep vein thrombosis.

4.  Entitlement to service connection for a stomach disorder.

5.  Entitlement to service connection for headaches.

6.  Entitlement to an evaluation in excess of 10 percent for 
service-connected left wrist, status post ganglionectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1983 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions for the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In November 2008, the Veteran presented personal testimony 
during a travel board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a stomach 
disorder and headaches, and an increased rating for the left 
wrist are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record demonstrates the Veteran's claimed 
low back disorder is not a result of any established event, 
injury, or disease during active service.

3.  The evidence of record demonstrates the Veteran's claimed 
left knee disorder is not a result of any established event, 
injury, or disease during active service.

4.  The evidence of record demonstrates the Veteran's claimed 
blood clots of the left lower extremity, to include deep vein 
thrombosis of the left lower extremity, is not a result of 
any established event, injury, or disease during active 
service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service, nor may service incurrence of arthritis be presumed.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303 (2008).

2.  A left knee disorder was not incurred in or aggravated by 
service, nor may service incurrence of arthritis be presumed.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303 (2008).

3.  Blood clots of the left leg, to include deep vein 
thrombosis of the left lower extremity, were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in June 2004 and August 2004.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, and all available evidence has been obtained 
in this case.  Thus, the content of the notice letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the Veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

The Board notes that the Veteran has not been afforded a VA 
Compensation and Pension Examination in connection with his 
claim for service connection for blood clots of the left 
lower extremity.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a Veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, the Board is of the opinion that the duty to 
assist does not require an additional VA Compensation and 
Pension Examination.  See 38 C.F.R. § 3.159(c)(4)(i).  Here, 
the VA and private treatment records of record clearly show 
that the Veteran had blood clots and deep vein thrombosis in 
his left lower extremity in 2004 and 2005.  However, a 
treatment record from July 2004 described the blood clots as 
acute, and treatment records from 2005 and 2006 indicate that 
the Veteran had no deep vein thrombosis in his left lower 
extremity.  Although another treatment record from April 2006 
indicates that the Veteran had a blood clot, it is again 
described as acute.  As the examiners have described the 
blood clots as acute, there is no current diagnosis of a 
chronic disorder.  Additionally, none of the examiners of 
record gave any indication that the acute clots in the left 
lower extremity had any relationship to the Veteran's active 
duty service or to a service-connected disorder.  The 
Veteran's service treatment records, VA treatment records, 
and private treatment records have all been associated with 
the claims file, and the Board finds that there is sufficient 
competent medical evidence of record to make a decision on 
the claim.  As there is sufficient competent medical evidence 
of record to make a decision on the claim, and the lack of a 
diagnosis of a chronic disorder in the records, the Board 
finds that the duty to assist does not require a Compensation 
and Pension Examination.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.



General Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a Veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the Veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Low Back Disorder

In order to substantiate a claim for direct service 
connection for a disorder, three criteria must be satisfied.  
First, there must be competent evidence of a current 
disability.  Second, there must be medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury.  Third, there must be 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In this case, the first criterion is clearly satisfied.  A 
May 2006 letter from the Office of Personnel Management 
states that the Veteran is disabled due to lumbar 
degenerative disc disease.  Magnetic resonance imaging (MRI) 
performed by a private source in January 2006 indicates that 
the Veteran had underwent a right-side hemilaminectomy at L5-
S1 with a right paracentral/foraminal mild annular bulge.  
Other private and VA treatment records show that the Veteran 
has been treated regularly for back pain.  Thus, the Veteran 
has a currently diagnosed low back disorder.

Unfortunately, the second criterion is not satisfied.  During 
his November 2008 hearing before the undersigned Veterans Law 
Judge, the Veteran testified that while on active duty, he 
was involved with a motor vehicle accident.  He reported that 
he experienced a mild back strain and w worked through the 
pain.  He also related that in 1990 he was unloading a truck, 
hit a patch of ice, and fell on the ground.  The Veteran 
stated in January 2006 that as a cook on active duty, he had 
to move heavy cooking equipment.  While the service treatment 
records verify that in April 1986, the Veteran was involved 
with a motor vehicle accident, they also state that he chose 
not to go to a local hospital.  While the April 1986 
treatment note which documents the accident documents the 
Veteran's complaints of pain, it does not provide a diagnosis 
of a back disorder.  Additionally, while service treatment 
records show that the Veteran received physical therapy for 
his back in December 1989, the note only documents the 
presence of pain; not a diagnosed back disorder.  In fact, 
another December 1989 service treatment note discusses the 
Veteran's 1986 motor vehicle accident and states that it did 
not produce a recognized back injury.  The Court has held 
that a Veteran's statements as to subjective symptomatology 
alone (such as pain), without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, vacated and remanded in part on other grounds 
by 259 F.3d 1356 (Fed. Cir. 2001).  The March 1992 separation 
examination report indicates that the Veteran had a normal 
spine.  Thus, it appears that the Veteran's back pain did not 
result in a diagnosed disorder during the time he was on 
active duty.

Unfortunately, the third criterion has also not been 
satisfied, as the persuasive evidence of record does not 
provide a competent nexus between the Veteran's current low 
back disorder and any event from his active service.  On VA 
examination in October 2004, the examiner provided a 
diagnosis of L5-S1 disc protrusion and opined that the 
Veteran's claim regarding the back was speculative in nature 
as there was simply inadequate evidence of record to support 
such a claim.  The Board finds the October 2004 VA examiner's 
opinion persuasive as the examiner reviewed and commented on 
specific events in the Veteran's service treatment records as 
well as his treatment records following service.  He 
explained why he felt that the Veteran's claim was 
speculative.  As he provided adequate reasons and bases for 
his opinion, the Board finds the October 2004 VA examiner's 
report to be of great probative value.

T.R.D., M.D., provided statements in May 2005 and July 2005 
that indicated that the Veteran had been seen in April 1996 
for back pain.  Dr. D. also indicated that he had reviewed 
other records that the Veteran had brought in.  However, he 
specified in his July 2005 letter that as he did not see the 
Veteran in 1986, he did not have any independent assessment 
from that time.  He stated that the Veteran told him that his 
problems started in 1986, and Dr. D. had no reason to 
disbelieve him.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value. See, e.g., LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (the fact that the 
Veteran's history is recorded in medical records does not 
transform it into a competent medical opinion); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion on when it is based exclusively on the recitations of 
a claimant that have been previously rejected.)  
Additionally, Dr. D. did not discuss the December 1989 
service treatment record which indicated that the 1986 motor 
vehicle accident did not produce a back injury.  Thus, while 
the letters from Dr. D. provide competent medical evidence 
regarding the Veteran's current symptoms, they do not provide 
a competent medical nexus between those symptoms and any 
established event, injury, or disease from active service as 
they rely on the Veteran's unsubstantiated account of his 
medical history.

In May 2005, M.C.W., M.D., said that he had reviewed the 
Veteran's records and saw that he was involved in a motor 
vehicle accident in 1986.  He felt that the accident 
warranted further review.  Unfortunately, Dr. W. did not 
opine that the Veteran's current back disorder was as likely 
as not a result of that 1986 accident.  In October 2005, Dr. 
W. stated that the Veteran originally hurt his back in 1986 
in the military during a motor vehicle accident.  However, 
like Dr. D., Dr. W. did not address the December 1989 service 
record which states that the 1986 accident did not produce a 
back injury.  As Dr. W. did not address all of the pertinent 
service treatment records in his letters, the Board finds his 
letters to be less persuasive than the October 2004 VA 
examination report.

The Board has considered whether service connection for a 
back disorder could be established on a presumptive basis.  
To establish service connection for arthritis on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the Veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2008).  In this 
case, the March 1992 separation physical revealed a normal 
spine.  No medical evidence demonstrates that the Veteran 
experienced arthritis in his back to a compensable level 
within a year after his discharge from active duty.  
Therefore, service connection for a back disorder cannot be 
established on a presumptive basis.

The Board has also considered whether service connection for 
a back disorder could be established on a secondary basis to 
the Veteran's service-connected right knee disorder.  
Unfortunately, none of the evidence of record gives any 
indication that there is any relationship between the 
Veteran's service-connected right knee disorder and his 
claimed back disorder.  The October 2004 VA examiner 
considered whether the Veteran's back disorder was 
secondarily caused by his right knee disorder and opined that 
the claim was speculative.  Without competent and persuasive 
evidence of a connection between the claimed disorder and a 
service-connected disorder, service connection cannot be 
established on a secondary basis.  38 C.F.R. § 3.310(b).

While the Veteran may sincerely believe he has a back 
disorder as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.



Left Knee

Here, the first criterion for direct service connection has 
been satisfied, as there is ample evidence that the Veteran 
currently has a left knee disorder.  Private medical 
correspondence from W.C.P., M.D., dated June 2006, states 
that the Veteran has a chronic anterior cruciate ligament 
insufficiency to his left knee.  A private treatment record 
from April 2005 shows that the Veteran has a chronic left 
anterior cruciate ligament tear.

However, as with the claimed back disorder, the second 
criterion to establish service connection on a direct basis 
is not satisfied.  During the Veteran's November 2008 hearing 
before the undersigned Veterans Law Judge, the Veteran 
testified that he received treatment for his left knee while 
on active duty.  He said that he was told while on active 
duty that he had a torn cruciate ligament in the left knee.  
Unfortunately, the service treatment records appear to 
contradict the Veteran's statements.  The service treatment 
records are negative for any diagnoses of a torn cruciate 
ligament.  A treatment record from April 1986 states that the 
Veteran experienced pain in his left knee, but he could not 
recall how he hurt it.  No diagnosis was given.  A service 
treatment record from July 1991 indicates that the Veteran 
had some crepitus in his left knee, but again, no diagnosis 
was given.  As the March 1992 separation examination report 
shows that the Veteran had normal lower extremities, it 
appears that the Veteran's reported left knee pain was acute 
and did not produce a chronic diagnosed disorder.  The Board 
finds the service treatment records to be more persuasive 
than the Veteran's statements as the service treatment 
records were produced by medial professionals in the course 
of their duties at the time that the claimed events occurred.  
The Veteran's statements were made nearly 16 years after he 
left active duty.

Additionally, the third criterion is also not satisfied, as 
the evidence of record does not provide a competent 
persuasive link between the Veteran's currently diagnosed 
left knee disorder and his active service.  On VA examination 
in October 2004, the examiner provided a diagnosis of chronic 
anterior cruciate ligament tear of the left knee per MRI and 
opined that the Veteran's claim regarding the left knee was 
speculative in nature as there was simply inadequate evidence 
of record to support such a claim.  The Board finds the 
October 2004 VA examiner's opinion persuasive as the examiner 
reviewed and commented on specific events in the Veteran's 
service treatment records as well as his treatment records 
following service.  He explained why he felt that the 
Veteran's claim was speculative.  As he provided adequate 
reasons and bases for his opinion, the Board finds the 
October 2004 VA examiner's report to be of great probative 
weight.  Without competent evidence showing a link between a 
currently diagnosed disorder and active service, service 
connection cannot be established on a direct basis.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Board has considered whether service connection for a 
left knee disorder could be established on a presumptive 
basis.  To establish service connection for arthritis on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the Veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2008).  In this 
case, the March 1992 separation physical revealed normal 
lower extremities.  The first diagnosis of degenerative joint 
disease of record is in a private treatment record from 
May 1998-six years after the Veteran left active duty.  No 
medical evidence demonstrates that the Veteran experienced 
arthritis in his left knee to a compensable level within a 
year after his discharge from active duty.  Therefore, 
service connection for a left knee disorder cannot be 
established on a presumptive basis.

The Board has also considered whether service connection for 
a left knee disorder could be established on a secondary 
basis to the Veteran's service-connected right knee disorder.  
Unfortunately, none of the evidence of record gives any 
indication that there is any relationship between the 
Veteran's service-connected right knee disorder and his 
claimed left knee disorder.  The October 2004 VA examiner 
considered whether the Veteran's left knee disorder was 
secondarily caused by his right knee disorder and opined that 
the claim was speculative.  Without competent and persuasive 
evidence of a connection between the claimed disorder and a 
service-connected disorder, service connection cannot be 
established on a secondary basis.  38 C.F.R. § 3.310(b).

While the Veteran may sincerely believe he has a left knee 
disorder as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Blood Clot, Left Leg

In this case, the Board finds that the Veteran does not have 
blood clots in his left leg as the result of his active duty 
service or secondary to his service connected right knee 
disorder.  It appears that the Veteran does not currently 
have a diagnosis of chronic blood clots in his left leg.  As 
mentioned previously, the VA and private treatment records of 
record clearly show that the Veteran had blood clots and deep 
vein thrombosis in his left lower extremity in 2004 and 2005.  
However, a treatment record from July 2004 described the 
blood clots as acute, and treatment records from July 2005 
and April 2006 indicate that the Veteran had no deep vein 
thrombosis in his left lower extremity.  Although another 
treatment record from April 2006 indicates that the Veteran 
had a blood clot in his left lower extremity, it is again 
described as acute.  As the examiners have described the 
blood clots as acute, there is no current diagnosis of a 
chronic disorder.  Without a current diagnosis of a chronic 
disability, service connection cannot be granted on either a 
direct or secondary basis.

Since the Veteran does not have a currently diagnosed 
disability of chronic blood clots in his left leg, it is 
noted that Congress specifically limits entitlement to 
service-connected disease or injury where such cases have 
resulted in a disability, and in the absence of a proof of 
present disability there can be no claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has carefully considered the Veteran's statements 
indicating that he has blood clots in his left leg as a 
result of his experiences while on active duty.  The Veteran 
can attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the Veteran as a lay person has 
not been shown to be capable of making medical conclusions; 
thus, his statements regarding causation and diagnosis are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Accordingly, while the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.

Accordingly, the Board finds that the claim for service 
connection for blood clots in the left lower extremity, to 
include deep vein thrombosis, must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for blood clots of the left 
lower extremity, to include deep vein thrombosis, is denied.


REMAND

Left Wrist

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).

Although correspondence from the RO to the Veteran dated in 
December 2004 discussed the "duty to notify" provisions of 
VCAA and the evidence needed to substantiate his claim for an 
increased rating, the letter did not discuss the need to 
submit evidence that showed the effect of the disability on 
the claimant's employment and daily life.  Additionally, the 
letter did not discuss the specific criteria listed in 
Diagnostic Code 5215 required for an increased rating for 
limitation of motion of the wrist and Diagnostic Code 7804 
for superficial scars.  Therefore, the Board finds 
appropriate action should be taken to ensure adequate VCAA 
notice as to all elements of the claim is provided.

During his November 2008 hearing before the undersigned 
Veterans Law Judge, the Veteran indicated that he had 
received treatment from Dr. R. of USA Medical Physicians.  
These treatment records do not appear to be of record.  The 
AMC/RO should attempt to obtain these records and associate 
them with the claims file.

The Board notes that the Veteran has not received a VA 
examination for his left wrist for compensation purposes 
since April 2005.  The Veteran asserted in his November 2008 
hearing before the undersigned Veterans Law Judge that his 
left wrist symptoms have increased in severity.  VA has a 
duty to assist the Veteran which includes conducting a 
thorough and contemporaneous medical examination.  See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The Veteran should be afforded a 
VA examination which describes the impact of his service 
connected disability on his employment and daily life.

Headaches and Stomach Disorder

In this case, service treatment records show that the Veteran 
was treated for headaches in February 1986, April 1986, 
September 1986, and January 1987.  Private treatment records 
from April 2003 through April 2004 show that the Veteran was 
treated regularly for headaches.  Private medical 
correspondence from M.C.W., M.D., dated May 2005, states that 
the Veteran has had headaches more or less constantly since 
his active duty service.

Service connection for the Veteran's right knee disorder has 
been established.  A private treatment record from March 2001 
states that Medrol had helped the Veteran's knee 
tremendously, but it gave him severe stomach cramps and pain.  
The examiner said that apparently the Veteran had developed 
some gastritis secondary to the medication.  Additional 
treatment notes from August 2001 and May 2005 indicate that 
the Veteran had gastritis.  Private correspondence from 
R.L.K., M.D., dated October 2004, states that the Veteran had 
previously been prescribed steroids for his knee pain, and he 
was unable to tolerate the medication because of 
gastrointestinal symptoms.

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
Veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  In this 
case, there is evidence that the Veteran currently suffers 
from headaches and gastritis.  According to the service 
records, the Veteran experienced numerous headaches while on 
active duty.  Private treatment records indicate a possible 
connection between the Veteran's stomach symptoms and the 
medicine he takes for a service-connected right knee 
disorder.  Therefore, the Veteran should be afforded a VA 
compensation and pension examination to determine if his 
present headaches are etiologically related to his activities 
during his active duty and if he has a current stomach 
disorder related to his service-connected right knee 
disorder.

Accordingly, the case is remanded to the RO for the following 
action:

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the 
AMC/RO should ensure that the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 
2002), 38 C.F.R. § 3.159 (2007), and 
Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008) are fully complied with and 
satisfied.

Specifically, the AMC/RO should send the 
Veteran a letter which details the need 
for him to show a worsening or increase in 
severity of his disability and the effect 
that worsening has on the claimant's 
employment and daily life.  The letter 
should include the rating criteria set out 
by 38 C.F.R. § 4.71a Diagnostic Code 5215  
and 38 C.F.R. § 4.118 Diagnostic Code 
7804(2008).

2.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers, VA and private, who have 
treated the Veteran in connection with 
his claimed disorders since April 2006.  
After the Veteran has signed the 
appropriate releases, those records not 
already of record should be obtained and 
associated with the claims folder.  
Specifically, the AMC/RO should attempt 
to obtain the Veteran's treatment records 
from Dr. R., of USA Medical Physicians.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  After all available records and 
responses from each contacted entity have 
been associated with the claims file; the 
Veteran should be afforded a VA 
orthopedic and skin examination(s) to 
determine the severity of the left wrist 
disorder and scar.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician.

The physician should respond to the 
following: In reporting the results of 
range of motion testing in degrees, the 
physician should specifically identify 
any excursion of motion accompanied by 
pain.  The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  Tests of joint 
motion against varying resistance should 
be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the Veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
degrees of limitation of motion.

Additionally, the examiner should offer 
an opinion regarding the effect that the 
Veteran's service connected left wrist 
alone has on his employability and 
activities of daily life.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The Veteran should be afforded a VA 
examination to determine the etiology of 
his claimed headache and stomach 
disorders.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.

Based upon a review of the claims folder, 
a review of the Veteran's medical history 
and current medical disorders, and 
physical examination of the Veteran, the 
physician is to opine whether it is at 
least as likely as not (50 percent 
probability or greater) that any claimed 
headache and/or stomach disorder was 
caused by the Veteran's active service.  
If the examiner opines that it is not at 
least as likely as not that the Veteran 
has headaches and/or a stomach disorder 
as a result of his active service, the 
examiner is requested to opine whether it 
is at least as likely as not that the 
Veteran has headaches and/or a stomach 
disorder secondarily caused by his 
service-connected right knee disorder, to 
include from medication.  If not caused 
by the right knee disorder, the examiner 
is requested to determine if the service 
connected right knee disorder aggravates 
the claimed headache and/or stomach 
disorders.  If it is determined that the 
Veteran's service-connected right knee 
disorder has worsened his claimed 
headaches and/or stomach disorders, the 
medical provider, if possible, should 
quantify the degree to which the right 
knee disorder has worsened the Veteran's 
claimed headaches and/or stomach 
disorders beyond their normal 
progression.  If quantifying the effect 
is not possible, the physician should so 
state.

Sustainable reasons and bases are to be 
provided for any opinion rendered.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notifications must be associated with the 
claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  The AMC/RO should then review the 
claims folder to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

7.  When the above development has been 
completed, the AMC/RO should readjudicate 
the issues on appeal based on a de novo 
review of all pertinent evidence.  Full 
consideration should be given to the 
provisions of 38 C.F.R. § 3.321(b) 
(regarding extraschedular evaluations) 
and Fenderson v. West, 12 Vet. App. 119 
(1999) and Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (concerning staged 
ratings).  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the Veteran and his representative 
the requisite opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
action, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


